DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 allowable. The restriction requirement of species , as set forth in the Office action mailed on 08/05/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 11-20 is withdrawn.  Claims 11-20 , directed to non elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.


The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose shared pixel region including a third sub-pixel region and a fourth sub-pixel region that are arranged side by side in the first direction and constitute a second pixel group region, the first shared pixel region includes a first well region doped with first conductivity type impurities and a second well region doped with the first conductivity type impurities, the second well region is spaced apart from the first well region, the first pixel group region shares the first well region, and the second pixel group region shares the second well region; and a first isolation layer on the substrate, the first isolation layer defining the first shared pixel region.

The following is the reason for allowance of claim 11, pertinent arts do not alone or in combination disclose: the plurality of sub-pixel regions in the first shared pixel region including a third sub-pixel region and a fourth sub-pixel region that are arranged side by side in the first direction and constitute a second pixel group region; a first isolation layer on the substrate, the first isolation layer defining the first shared pixel region; and a second isolation layer on the substrate in the first shared pixel region, each of the first pixel group region and the second pixel group region being defined by a closed curved surface formed by the first isolation layer and the second isolation layer.

The following is the reason for allowance of claim 19, pertinent arts do not alone or in combination disclose: the plurality of sub-pixel regions including a third sub-pixel region and a fourth sub-pixel region that are arranged side by side in the first direction and constitute a second pixel group region, the substrate including a well region doped with P-type impurities, 
the well region being formed on a boundary region that surrounds each of a center region of the first pixel group region and a center region of the second pixel group region, and the well region being spaced apart from the center region of the first pixel group region and the center region of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al (US Pub No. 20180286897), Choi et al (US Pub No. 20170047363), Borthkur et al (US Pub No. 20190131333), Kato et al (US Pub No. 20130049082), Nataka et al (US Pub No. 20100230583), Oh et al (US Pub No. 20170053962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895